Title: To George Washington from Timothy Pickering, 30 October 1797
From: Pickering, Timothy
To: Washington, George



Sir,
Trenton [N.J.] Oct. 30 1797

The inclosed pamphlet on Orcharding, addressed to you by the author, I received this evening under cover from Mr King.
Another copy is also addressed to you, & has the following addition on the cover—“for the philosophical society of Philadelphia, with the author’s compts.” If you think proper to introduce it to the Society, & favour me with your letter for the purpose, I will put that under cover with the pamphlet, and send them to the Society: Otherwise I will hand it to the President or one of the Secretaries of the Society—of which I am a member. In the mean time I may find an opportunity of reading it. I am with great respect, sir your most obt servt

Timothy Pickering

